
	
		II
		112th CONGRESS
		2d Session
		S. 3151
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain plaiting
		  material products suitable for use in window shades.
	
	
		1.Certain plaiting material
			 products suitable for use in window shades
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Plaiting material products suitable for use in window shades,
						in rolls each having an area measuring over 27.85 m2
						but less than 46.46 m2, of wood slats each measuring
						over 6 mm or more but not greater than 8 mm in width or over 22 mm or more but
						not to exceed 25 mm in width and measuring 1 mm or more but not greater than 2
						mm in thickness, and/or bamboo reeds measuring 1 mm or more but not greater
						than 2.5 mm in width, and/or marupa wood rods measuring over 1.5 mm or more but
						not greater than 3 mm in diameter, and/or paper rope, the foregoing woven with
						polyester yarn into a repeating pattern which may also include jute, polyester
						yarn or paper (provided for in subheading 4601.94.20)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
